Citation Nr: 0213226	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of an overpayment in the amount of 
$2,625.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, which determined that an 
overpayment in the amount of $2,625.00 had been created.  The 
veteran disputed the creation of the overpayment and 
requested a waiver of the debt, if any.  The Board considered 
the appeal in May 2000 and issued a decision finding that the 
overpayment was properly created and that dependent benefits 
were not due for the spouse to whom the veteran was married 
from September 1996 to April 1998 because VA had not been 
properly notified of her dependency.  At that time, the Board 
also determined, based upon its decision that the overpayment 
was properly created, that the veteran's request for waiver 
of overpayment required consideration by the Committee of 
Waivers and Compromises (Committee).  


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.201 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201.

In July 1998, the veteran expressed a desire for a waiver of 
overpayment, if an overpayment in the amount of $2,625.00 was 
determined to be valid.  That communication was treated as a 
notice of disagreement as to the creation of the overpayment.  
In May 2000, the Board determined that the overpayment was 
properly created and remanded the issue of waiver of the 
overpayment to the RO for consideration of the request for 
waiver by the Committee.  The Board advised the RO to inform 
the veteran of the requirements by which to perfect an appeal 
with respect to the issue of waiver should an unfavorable 
determination be made.  The Board also advised the RO to 
return the case to the Board only if it was in order.

In a June 2000 decision, the Committee denied the veteran's 
request for a waiver of overpayment in the amount of 
$2,625.00.  The veteran was advised of this determination and 
of his appellate rights in a letter dated June 19, 2000.  The 
veteran did not voice disagreement with the Committee's 
decision.  In June 2002, a supplemental statement of the case 
was issued pursuant to the Board's remand order advising the 
veteran that because he did not submit a notice of 
disagreement following notification of the Committee's June 
2000 decision, that decision became final.

Based upon the foregoing, the Board finds that the veteran 
did not file a notice of disagreement with a decision of the 
agency of original jurisdiction in order to confer appellate 
jurisdiction upon the Board.  Accordingly, there is no 
justiciable case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. Sections 7102, 7104, 7107 and 
38 C.F.R. Section 19.4.  Consequently, in the absence of any 
justiciable question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

